DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5, 22-25, 85-96 are pending.
Applicant's election with traverse of group I, claims 1-2, 5, 22-25 in the reply filed on 08/09/2022 is acknowledged.  The traversal is on the ground(s) that Cunningham (Genes and Development, 31(13): 1325-1338, 2017 as allegedly destroying the unity of the claims in Groups I-III. Applicant respectfully notes that the named inventors of the present application are co-authors of the cited Cunningham reference. Applicant also notes that the present application claims the benefit of priority to U.S. Provisional Appl. No. 62/545,310, filed on August 14, 2017. The Cunningham reference published on August 9, 2017, less than one year before the effective filing date of the present application. Accordingly, Cunningham is not prior art to the present application under 35 U.S.C. § 102(b)(1)(A). Since Cunningham is not prior art, it cannot impact the unity of invention of the claims. Additionally, Applicant respectfully notes that new claims 85-96 properly fall within Group I. As such, there is no undue search burden with respect to Claims 1, 2, 5, 22-25, and 85-96.  This is not found persuasive because Cunningham reference does not provide technical feature that the present application claims the benefit of priority to U.S. Provisional Appl. No. 62/545,310. Regarding the new claims 85-96 properly fall in a distinct group from the elected group because they are related as process of making and product made.
It should be noted that the Cunningham prior art does not contribute over prior art under 102(a)(1) because 102(b)(1)(A) exception does not apply for published subject matter of Colas, Mercola, McKeithan and Yu, there is no evidence of Spiering, Carrette, Huang, Bushway, Tierney, Albini, Giacca, Mano, Puri, Sacco, Ruiz-Lozano, Riou and Umbhauer involvement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 85-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/09/2022.
Claims 1-2, 5, 22-25 are under consideration.
Priority
This application is a National Stage Application under 35 U.S.C. & 371 and claims the benefit of International Application No. PCT/US2018/046536, filed August 13, 2018, which claims the benefit of priority of U.S. Provisional Appl. No. 62/545,310, filed August 14, 2017. As such the effectively filed date for the instant application is August 14, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 and 07/07/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because in [0105] it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (Genes Dev, 31(3): 1325-1338, 2017).
Claim interpretation: Claims are drawn to an end product of overexpressing one or more proteins selected from the group consisting of Id1 (Inhibitor of DNA binding 1, HLH protein), Id2 (Inhibitor of DNA Binding 2, HLH Protein), Id3 (Inhibitor of DNA Binding 3, HLH Protein), Id4 (Inhibitor of DNA Binding 4, HLH Protein), Evx1 (Even-Skipped Homeobox 1), and Grrp1 (glycine/arginine rich protein 1) in a stem cell, thereby generating a multipotent cardiovascular progenitor cell. Thus, the claims solely require a multipotent cardiovascular progenitor cell overexpressing said proteins.
Regarding claim 1, Cunningham describes i) that Id genes are essential for early heart formation, ii) that in particular ld1 is sufficient to direct Kdr+ cardiogenic mesoderm formation in mESCs and hESCs (overexpression of ld1 in mESCs/hESCs using lentiviral transfection), iii) that ld1 promotes cardiogenic mesoderm differentiation by inhibiting Tcf3 and Foxa2, iv) that consistent with this finding knockdown of Tcf3/Foxa2 derepressed cardiogenic mesoderm gene expression and v) in general that Id proteins promote cardiogenic mesoderm formation in vivo, wherein this experiment is restricted to Xid2 (Xenopus homologue to mammalian ld1 ). Cunningham teaches that simple overexpression of ld1 in hESCs or hiPSCs was sufficient to generate large amounts, i.e. more than 108 cells per batch of cryopreservable and bona fide cardiogenic medoderm progenitors (CMP) with remarkable abilities to spontaneously differentiate into beating cardiomyocytes. Such cells could be used for in vitro studies of cardiomyocyte physiology.
Regarding claim 2, Cunningham describes cells transfected with siEvx1 (s65742) (fig 1).
Regarding claim 5, Cunningham describes cells overexpressing Mesp1 (Fig. 1S,W,W′). 
Regarding claim 22, Cunningham describes cells transfected with  siTcf3 (s74856), (fig 1).
Regarding claim 24, Cunningham describes cells with siRNA-mediated knockdown of two transcription factors, Tcf3 and Foxa2, is sufficient to up-regulate Mesp1 expression and promote Kdr+ mesoderm formation (p 10 first column 1st paragraph).
Regarding claim 23, Cunningham describes cells transfected with   siFoxa2 (s67627), (fig 4 panel I). 
Thus, Cunningham anticipates the invention.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/            Primary Examiner, Art Unit 1632